 In the Matter of KRAFT FOODS COMPANY, EMPLOYERandRALPH J.KRUEGER, ET AL., EMPLOYEES, PETITIONERSandFOOD DRIVERS, SALES-MEN, DAIRY AND ICE CREAM WORKERS, INTERNATIONAL TEAMSTERSUNION, LOCAL No. 463, A. F. L., UNIONCase No. 4-RD-2.-Decided March2, 1914Mr. N.S. Parker,of New York City, for the Employer.Mr. Ralph J. Krueger,of Philadelphia,Pa., for the Petitioners.Mr. Edward Davis,of Philadelphia,Pa., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition for decertification duly filed, hearing inthis case was held at Philadelphia, Pennsylvania, on October 24, 1947,beforeHelen F. Humphrey, hearing officer.'The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKraft Foods Company, a Delaware corporation, is engaged in thesale and distribution of food products at its Philadelphia branch,which is the only facility involved in this proceeding.During the year 1946, the Employer received at its Philadelphiabranch food products valued in excess of $4,500,000, approximatelyall of which was shipped from points outside the State.During thesame period, the Employer at its Philadelphia branch sold productsvalued in excess of $4,000,000, approximately 30 to 35 percent of whichwas shipped outside the State.'Pursuantto theprovisionsof Section3 (b) of the National Labor Relations Act, theNationalLabor Relations Board has delegated its powers in connection with this case to athree-manpanelconsisting of the undersigned Board Members[Houston, Reynolds, andGray].76 N. L. R. B., No. 77.492 KRAFT FOODS COMPANY493The Employer admits, and we find, that it is engagedin commercewithinthe meaningof the Act.II.THE PARTIES INVOLVED.The Petitioners, employees of the Employer,2 assert that the Unionis no longer the representative of the Employer's employees as definedin Section 9 (a) of the Act.The Union, a labor organization affiliated with the American Fed-eration of Labor, claiming to represent employees of the Employer, iscurrently recognized by the Employer as the exclusive representativeof the employees involved in this proceeding.III.THE QUESTION CONCERNING REPRESENTATIONThe Union contends (1) that the instant petition is barred by anexisting agreement between the Employer and the Union, (2) that vari-ous provisions of the amended Act involved in this proceeding are un-constitutional, (3) that the petition is defective in form, and (4) thatthe Board, in any event, has no authority to entertain the petition inview of the fact that the majority of the employees in the unit in-volved herein are still members of the Union in good standing.Weshall consider these contentions in more detail below.(1)The "Contract-Bar" IssueIn 1942 the Employer first recognized the Union as the exclusivebargaining agent of its salesmen, the employees herein involved, anda series of contracts were subsequently executed covering these em-ployees.3After the expiration of one of these contracts in the summerof 1947, negotiations were begun for a new contract.Oral agreementon the terms was reached on August 19, 1947.On September 12, 1947,the original petition in this case was filed 4On September 17, 1947,the oral agreement of the Employer and the Union was reduced towriting, made retroactive to August 15, 1947, and signed.The Union contends that under the foregoing circumstances, theBoard is barred from proceeding to a determination of representatives.As stated in an earlier case,5 when dealing with the question of "con-tract-bar" in decertification cases, we will apply the same rules of deci-2The original petition in this case,filed September12, 1947,was executedby 17 em-ployees of the Employer,including Ralph J. KruegerThe amended petition, filed on Octo-ber 1, 1947, was signedby Krueger purporting to act for all 17 employees:,SFrom 1942 to 1946 the salesmen,drivers,warehousemen,etc.,were all covered by asingle contractin 1946 a separatecontractwas executed for the salesmen4The amended petition was filed October1, 1947.Matter of Snow & Nealley Company,76 N L. R. B. 390. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDSion as are applied in certification cases.In the latter cases we haveconsistently held that where, as in the instant proceeding, the petitionwas filed while an oral agreement was in effect but before such agree-ment was reduced to writing and signed, neither the oral agreement northe subsequent written contract will bar a determination of representa-'tives.sThis is true notwithstanding the written contract, as in theinstant case, is made effective retroactively as of a date prior to thefiling of the petition.7We find, therefore, that the instant proceeding is not barred byany of the foregoing contracts between the Employer and the Union.(2)The Constitutional IssueAt the hearing the Union moved' to dismiss the amended petitionon the ground that Section 9 (c) (1) (A) (ii) and other provisionsof the amended Act were unconstitutional.As an administrative agency, this Board is not competent to passon the constitutionality of an Act of Congress.That is exclusivelya judicial function. In the absence of any court decision to the con-trary, the Board assumes that the Act, as amended, does not violateany provision of the Federal Constitution sThe motion to dismiss on constitutional grounds is, accordingly,denied. ,(3)Adequacy of PetitionThe Union also moved to dismiss the instant proceeding on theground that the petitioners had failed to assert that the Union wasno longer the representative of the employees, but had merely statedthat they no longer desired to be represented by the Union.Section 9 (c) (1) (A) (ii) provides for the filing of petitionsalleging that a substantial number of employees assert that the cur-rently certified or recognized bargaining-agent "is no longer a repre-sentative as defined in Section 9 (a)." Section 9 (a) reads:Representativesdesignatedorselectedfor the purposes of collec-tive bargaining by the majority of the employees in a unit appro-priate for such purposes, shall be the exclusive representatives ofall employees in such unit for the purposes of collective bargain-ing.... [Italics supplied.]6Matter of Simplicity Pattern Company, Inc,74 N L R. B 591;Matter of NationalChaar Company,Inc,74 N. L. R. B 10147Matter of Simplicity Pattern Company,Inc., supra;andMatter of Public Service Cor-porationof New Jersey,72 N. L R B 2248Matter of Rite-Form Corset Company, Inc,75 N. L R B 174 KRAFT FOODS COMPANY495It is clear from this language that the only assertion required in adecertification petition is that the currently certified or recognizedbargaining agent is no longer the agent designated or selected bythe majority of the employees in the appropriate unit.The originalpetition in this case contained a statement signed by a majority ofthe employees in the unit that they no longer desired to be repre-sented by the Union.The amended petition was on a form pre-scribed by the Board for use in decertification cases.We believethat either petition complied with the requirements of the Act. Inany case, any defect in the original petition was cured by the filingof the amended petition upon a form prescribed by the Board. TheUnion's objection to the form of the petition is, accordingly, over-ruled.The Union contends further, however, that, even if the instantpetition is in proper form, the Board may not entertain it -underthe provisions of Section 9 (c) (1) (A) (ii) which, the Union main-tains,were intended by Congress to be used only to decertify labororganizations which are defunct or the members of which havewithdrawn.At the time the instant petition was filed and at thetime of the hearing thereon, all subscribers to the petition were mem-bers of the Union in good standing and the Union was actively rep-resenting them.Thus, the Union seems to construe Section 9 (c) (1) (A) (ii) asprecluding the raising of a question of representation thereunder if amajority of the employees in the unit are, as here, members of theUnion sought to be decertified.We find nothing in the language ofthe Act or its legislative history to support such a narrow construction.As already stated, Section 9 (c) (1) (A) (ii), when read together withthe language of Section 9 (a), requires an assertion only that the Unionsought to be decertified is no longer the agent "designated" or "se-lected" by the majority in the unit. Such an assertion is compatiblewith a majority showing by the Union where, as in this case, suchmembership is compelled by a union-shop clause and the majority ofthe employees in the unit have unequivocally repudiated the Union.We do not believe that Congress intended to require that in such a casethe employees, as a condition of filing a decertification petition, shouldjeopardize their jobs by withdrawing from the Union.Accordingly,we find that the current majority showing of the Union does not pre-clude a determination of representatives on the instant petition.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITWe find that all salesmen at the Employer's Philadelphia plant,whose sales are covered by the Employer's own trucks operated out ofitsPhiladelphia warehouse, excluding all supervisors, guards, andprofessional employees, as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.9V. THE DETERMINATIONOF REPRESENTATIVESAs indicated in an earlier proceeding,10 we are not precluded fromdirecting an election on the instant petition by the fact that the Unionhas failed to comply with the registration and filing requirements ofSection 9 (f) and (h) of the amended Act. Accordingly, we shallplace the Union's name on the ballot in the election directed herein-after.Under our policy, the Union would be certified if it wins theelection,provided,that at that time it is in compliance with Section 9(f) and (h) of the Act. Absent such compliance, the Board wouldonly certify the arithmetical results of the election.,,DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Kraft Foods Company, Phila-delphia, Pennsylvania, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laic] off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excludingemployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Food Drivers, Sales-men, Dairy and Ice Cream Workers, International Teamsters Union,Local No. 463, A. F. L., for the purposes of collective bargaining.'This is virtually the unit defined in the current contract between the Union and theEmployerThe description has been changed slightly to conform with the provisions ofthe amended Act.10Matter of Harris Foundry & Machine Company,76 N L.R B 118.11Matter of HariisFount? y d Machine Company,supra.